 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARQUIS DOMINIQUE MOORE,                            No. 2:19-cv-1131 MCE KJN P
12                        Petitioner,
13              v.                                        ORDER
14    STU SHERMAN,
15                        Respondent.
16

17            Petitioner is a state prisoner, proceeding pro se, with a petition for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On November 19, 2019, petitioner provided a signed application to

19   proceed in forma pauperis, and was granted leave to proceed in forma pauperis on December 3,

20   2019. Accordingly, the September 10, 2019 findings and recommendations are vacated.

21            In accordance with the above, IT IS HEREBY ORDERED that the September 10, 2019

22   findings and recommendations (ECF No. 7) are vacated.

23   Dated: December 11, 2019

24

25

26
27   /moor1131.vac

28
                                                         1
